Citation Nr: 1452557	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

As support for his claim, the Veteran testified at a videoconference hearing in August 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file. 


FINDING OF FACT

The most probative medical evidence of record does not indicate a link between the Veteran's current hepatitis C and any in-service risk factor, particularly contamination of his blood from an inoculation gun using jet injectors or due to his work as a medic during service. 


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In a November 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection together with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board notes that the Veteran's service treatment records and VA treatment records have been obtained.  In December 2011, a VA examiner also provided an opinion concerning the nature and etiology of his hepatitis C.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.  


II.  Service Connection

The Veteran asserts that his currently-diagnosed hepatitis C is due to the use of air injection guns for inoculations in service.  Additionally, the Veteran also claims that he was exposed to hepatitis C as a result of working as a medic during service.  Specifically, the Veteran states he gave shots, helped with spinal taps, and was frequently exposed to contaminated blood.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from a disease or injury incurred or aggravated in line of duty during service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to hepatitis C, the medical community recognizes several risk factors for it, including: organ transplants before 1992, transfusions of blood or blood products before 1992, hemodialysis, accidental exposure to blood by health care workers (to include combat medics or corpsman), intravenous drug use or intranasal cocaine use, high risk sexual activity, and other direct percutaneous (through the skin) exposure to blood such as by tattooing.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

A review of the Veteran's service treatment records shows he was not diagnosed as suffering from nor did he receive treatment for hepatitis C.  A photocopy of a Geneva Convention Identification Card with the Veteran's name typed on it and the word "medic" apparently stamped on it is associated with the claims file, but the service personnel records show the Veteran's designated military occupational specialty was as an electronic instrument repairman, although he also evidently served as a clerk/ typist with a medical company in Europe.    

Following service, the Veteran was initially diagnosed with hepatitis in 2004.  During the course of treatment at the VA medical center, it was noted the Veteran had a history of cocaine and cannabis abuse.  A July 2009 Hepatitis Clinic Entry Interview noted the Veteran's report that he suffered a needle stick injury in 1990 while working at a naval hospital, and although he denied any intravenous drug use, he did again indicate intranasal cocaine use.  

The Veteran was examined for VA purposes in connection with this claim in December 2011.  The examiner noted that the Veteran was first diagnosed with hepatitis C in 2004, which is approximately 28 years after his separation from service.  The examiner noted the Veteran's risk factor of intranasal cocaine use, which the Veteran has not denied, as well as a January 2008 record that noted IV drug use in the 1980's.  However, the Veteran indicated that his job at the naval hospital laundry facility was a management position and he denied receiving any needle sticks during that job.  

As to the question of etiology, the VA examiner noted the several risk factors for hepatitis C.  The examiner indicated that one can only speculate as to the exact etiology of the Veteran's hepatitis C, but that injection drug use is the principal mode of transmission of hepatitis C.  Therefore, when considering all the above documented evidence, it was concluded the Veteran's hepatitis C is less likely as not caused by the air gun shots or being a medic during his military service.  There are no contradicting opinions of record.  

The Board is cognizant that there is an accepted latency period that sometimes occurs between infection and eventual discovery of hepatitis C, and the fact that the Veteran is competent - even as a layman - to report having experienced potentially relevant symptoms prior to the discovery of his infection, does not make his unsubstantiated lay opinion regarding the etiology of his hepatitis C and its purported relationship to his military service more probative than that of the December 2011 VA compensation examiner's adverse opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (2) and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Here, the Veteran, through statements submitted in support of his claim and during his August 2012 videoconference hearing, has offered his opinion that his hepatitis C is related to his active service, but he is not competent to do so.  While the occurrence of risk factors is susceptible to lay observation, the diagnosis and etiology of hepatitis C are not.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Further, because the Veteran has not reported a consistent history of his risk factors, and his formal service personnel records contradict his assertion he served as a medic, the Board finds his descriptions of in-service risk factors are not probative.  

In summary, the Board finds that the most probative evidence of record (the VA examiner's opinion) does not indicate a link between the Veteran's current hepatitis C and service that permit an award of benefits.  Accordingly, the Board concludes that the criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303. 


ORDER

The claim of entitlement to service connection for hepatitis C is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


